Lathrop, J.
The question presented for our consideration is whether the legacy given by the testator to Harriet E. Noyes lapsed by her death before that of his widow, or whether Harriet took a vested estate expectant on the termination of the life of the widow, and liable to be divested only on the death of Harriet without issue during the life of the widow. We are of opinion that the latter construction is the better one. The words used are those of absolute gift.
The view which we have taken is in accordance with the *114authorities. Blanchard v. Blanchard, 1 Allen, 223. Weston v. Weston, 125 Mass. 268. Cook v. Hayward, 172 Mass. 195.
Ordinarily the bonds in question would pass to the administrator of Harriet’s estate. Fay v. Sylvester, 2 Gray, 171. But as she died many years ago, we assume that her estate has been settled, and her debts paid. If this is so, the plaintiff is directed to purchase the bonds and'to have them registered in the names of her children, one half to each.

So ordered.